DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 	Claims 1-3, 6, 25, and 27-37 are pending.
	Claims 1-2 have been amended by Applicant.
	Claims 1-3, 6, 25, and 27-37 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections 
	Claims 1-2 are objected to because of typographical errors. Claims 1-2 both recite “…and wherein the 2nd treatment targets the mutations that is present…”. The word “mutations” should be replace by “mutation”. Proper correction is required.

Response to Arguments
Claim Rejections - 35 USC § 103
Claims  1-3, 6, 25, and 27-37 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Maximillian et al (WO 2014/151117 A1; 9/25/14; 5/16/18 IDS) in view of Vij et al (Clinical Lymphoma, Myeloma & Leukemia, 2014, 14(2): 131-139), Mulligan et al (Blood, 2014, 123(5): 632-639), Andrulis et al (Cancer Discovery, August 2013, 862-869), Sharman et al (Clinical Lymphoma, Myeloma & Leukemia, 2014, 14(5): e161-e163), Toor et al (Br J Haematol, 2012, 158(6): 700-711), and Chauhan et al (Clin Cancer Res, 2011, 17(16): 5311-5321).
The claims are directed to methods that use a known source of multiple myeloma DNA (ctDNA from peripheral blood samples of a multiple myeloma patient) to detect known multiple myeloma DNA biomarkers (such as Q61H KRAS, Q61K NRAS, and/or V600E BRAF) in a patient before and after a first treatment and therapeutically treat the patient based on the presence or absence of the biomarkers before and after the first treatment. 
Maximillian et al teaches tumors shed DNA into circulation and refers to such cell-free DNA as “circulating tumor DNA” or ctDNA ([0002] and [0012], in particular). Maximillian et al further teaches a method of measuring ctDNA in a sample from a subject to monitor disease and designate cancer therapy (Abstract, in particular). Maximillian et al further teaches said method wherein the sample is a blood sample ([00644] and [00679], in particular). Maximillian et al further teaches said method comprising quantifying the level of ctDNA carrying mutations associated with a cancer of interest ([0019] and [00763], in particular). Maximillian et al further exemplifies said method by detecting mutations in genes including TP53, BRAF, KRAS, and NRAS in ctDNA of plasma samples from patients with cancer before and after therapeutic treatment and comparing ctDNA levels before and after treatment, wherein a decrease in the ctDNA after 
Maximillian et al does not specifically teach treatments to administer after assessing ctDNA; Maximillian et al does not specifically teach methods of assessing nucleic acids in BMMCs; Maximillian et al does not specifically teach detecting particular recited TP53, BRAF, KRAS, and NRAS mutations; and Maximillian et al does not specifically teach recited therapeutics.  However, these deficiencies are made up in the teachings of Vij et al, Mulligan et al, Andrulis et al, Sharman et al, Toor et al, and Chauhan et al.
Vij et al demonstrates detecting DNA sequences of multiple myeloma cells in ctDNA collected from peripheral blood of subjects with multiple myeloma (Table 3 and page 134, in particular). Vij et al further demonstrates detecting said sequence in bone marrow monoclonal cells (BMMC) (page 132, in particular).
Mulligan et al teaches Q61H KRAS, Q61K NRAS, and V600E BRAF have been described as somatic mutations (Supplementary Table S2). Mulligan et al further teaches patients with multiple myeloma tumors with NRAS mutations, including Q61K NRAS, are less likely to respond to bortezomib treatment (Abstract and Supplementary tables, in particular). Mulligan et al further teaches KRAS mutations do not reduce sensitivity to bortezomib or dexamethasone (Abstract, in particular). Mulligan et al further teaches a limitation of the teachings of Mulligan 
Andrulis et al teaches patients with multiple myeloma tumors harboring the V600E BRAF mutation correlates with a poor prognosis (higher incidence of extramedullary disease and shorter overall survival) (Abstract, in particular). Andrulis et al further teaches a patient with a multiple myeloma tumor harboring the V600E BRAF mutation that is refractory to all approved therapeutic options, but exhibited rapid and durable response to treatment with vermurafenib (Abstract, in particular). Andrulis et al further teaches the following therapeutic options for subjects with multiple myeloma: thalidomide, dexamethasone/lenalidomide, bortezomib, and ASCT (pages 862 and 864, in particular).
Sharman et al teaches two patients with multiple myeloma tumors harboring the V600E BRAF mutation that are resistant to conventional therapeutic options, that exhibited therapeutic benefit from treatment with vermurafenib (page e163, in particular). Sharman et al further teaches the following therapeutic options for subjects with multiple myeloma: bortezomib/dexamethasone-cisplatin/doxorubicin/cyclophosphamide/etoposide; lenalidomide, bortezomib, and dexamethasone; and ASCT (page e161, in particular).
Toor et al teaches the following therapeutic options for subjects with multiple myeloma: lenalidomide/dexamethasone; bortezomib/dexamethasone; thalidomide/dexamethasone; ASCT; and azacitidine (“azacytidine”) (Tables I-II and page 4, in particular). 
Chauhan et al teaches the following therapeutic options for subjects with multiple myeloma: MLN2238 (same as “ixazomib”), bortezomib, lenalidomide, and dexamethasone (Abstract, in particular).
any first multiple myeloma treatment(s); assessing the nucleotide sequence of the KRAS, NRAS, BRAF genes in the samples to detect the presence or absence of Q61H KRAS and Q61K NRAS somatic mutations of Mulligan et al and V600E BRAF somatic mutation of Andrulis et al and Sharman et al in the samples; and (1) continue the first multiple myeloma treatment(s) when an absence of ctDNA identified as comprising Q61H KRAS, Q61K NRAS, or V600E BRAF ctDNA occurs after treatment(s) (“in the 1st sample, that is not present in the second sample”) because Maximillian et al teaches a decrease in ctDNA after treatment correlates with a therapeutic response, (2) discontinue bortezomib treatment if the first treatment(s) comprises bortezomib and administer just any other known multiple myeloma treatment if Q61K NRAS ctDNA or Q61K NRAS BMMC  is elevated or arises (“in the 2nd sample that was not present in the 1st sample”) after the first treatment(s) because Mulligan et al teaches multiple myeloma tumors with NRAS mutations are less likely to respond to bortezomib treatment and Maximillian et al teaches an increase in ctDNA after treatment correlates with disease progression ([00760]-[00777], in particular); and (3) administer a second treatment comprising vermurafenib in combination with the first treatment(s) if the number of V600E BRAF ctDNA or the number of V600E BRAF BMMC is elevated or arises (“in the 2nd st sample”) after the first treatment(s) because both Andrulis et al and Sharman et al teach patients with multiple myeloma tumor harboring the somatic V600E BRAF mutation that are refractory/resistant to other multiple myeloma therapeutic options exhibit therapeutic benefit from treatment with vermurafenib. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
	In the Reply of 3/22/21, Applicant argues cited references do not teach or suggest how changes in the number or mutations in TP53, BRAF, KRAS, and/or NRAS are used to determine treatment progression or make treatment decisions. Applicant argues cited references do not teach or suggest methods for monitoring disease progression in multiple myeloma. Applicant argues cited references do not teach or suggest methods in the context of treatment of multiple myeloma. Applicant further argues one would not apply the teachings of Maximillian in the context of multiple myeloma. Applicant argues cited references do not teach or suggest ctDNA sequencing in the context of multiple myeloma. Applicant further argues there is nothing in Maximillian which would provide guidance to the skilled person that the methods disclosed therein can be reliably extrapolated to other cancers, including cancers with different pathology and progression. Applicant further argues a skilled person may not interpret Maximillian to have broad application in various types of cancer. Applicant further argues cited references do not teach or suggest the combination of ctDNA information with information obtained from a bone marrow biopsy. Applicant argues cited references do not teach or suggest the use of ctDNA measurement in the context of multiple myeloma. Applicant further argues cited references do not teach or suggest the use of ctDNA measurement in the context of multiple 
	The amendments to the claims and the arguments found in the Reply of 3/22/21 have been carefully considered, but are not deemed persuasive. In regards to the argument that cited references do not teach or suggest how changes in the number or mutations in TP53, BRAF, KRAS, and/or NRAS are used to determine treatment progression or make treatment decisions, the claims do not recite determining treatment progression or making treatment decisions based on “changes in the number of mutations” in TP53, BRAF, KRAS, and/or NRAS. Rather, the claims recite methods of determining treatment progression or making treatment decisions based on “if there is a mutation in a nucleotide sequence from a KRAS, NRAS, BRAF and/or TP52 gene in the 2nd sample that was not present in the 1st sample” and “if there is a st sample that is not present in the 2nd sample”. Such methods are rendered obvious by the cited references for the reasons stated above.
	In regard to the arguments that cited references do not teach or suggest methods for monitoring disease progression in multiple myeloma, cited references do not teach or suggest methods in the context of treatment of multiple myeloma, cited references do not teach or suggest ctDNA sequencing in the context of multiple myeloma, cited references do not teach or suggest the combination of ctDNA information with information obtained from a bone marrow biopsy, cited references do not teach or suggest the use of ctDNA measurement in the context of multiple myeloma, cited references do not teach or suggest the use of ctDNA measurement in the context of multiple myeloma for the purposes of monitoring progression of disease and developing a treatment regimen, and cited references do not teach or suggest use of ctDNA or the combination of ctDNA and bone marrow nucleic acid information to identify overall mutational status of a multiple myeloma patient, the examiner disagrees. The examiner maintains one of ordinary skill in the art would have been motivated, with an expectation of success, to use ctDNA from peripheral blood (because Vij et al teaches multiple myeloma ctDNA is found in peripheral blood and peripheral blood ctDNA is relatively non-invasively obtained) in addition to BMMC DNA of multiple myeloma patients as sources of multiple myeloma DNA biomarkers and therapeutically treat a patient with multiple myeloma by performing a combined method comprising: obtaining circulating DNA of peripheral blood samples and BMMC samples from the patient before and after administering any first multiple myeloma treatment(s); assessing the nucleotide sequence of the KRAS, NRAS, BRAF genes in the samples to detect the presence or absence of Q61H KRAS and Q61K NRAS somatic mutations of (1) continue the first multiple myeloma treatment(s) when an absence of ctDNA identified as comprising Q61H KRAS, Q61K NRAS, or V600E BRAF ctDNA occurs after treatment(s) (“in the 1st sample, that is not present in the second sample”) because Maximillian et al teaches a decrease in ctDNA after treatment correlates with a therapeutic response, (2) discontinue bortezomib treatment if the first treatment(s) comprises bortezomib and administer just any other known multiple myeloma treatment if Q61K NRAS ctDNA or Q61K NRAS BMMC  is elevated or arises (“in the 2nd sample that was not present in the 1st sample”) after the first treatment(s) because Mulligan et al teaches multiple myeloma tumors with NRAS mutations are less likely to respond to bortezomib treatment and Maximillian et al teaches an increase in ctDNA after treatment correlates with disease progression ([00760]-[00777], in particular); and (3) administer a second treatment comprising vermurafenib in combination with the first treatment(s) if the number of V600E BRAF ctDNA or the number of V600E BRAF BMMC is elevated or arises (“in the 2nd sample that was not present in the 1st sample”) after the first treatment(s) because both Andrulis et al and Sharman et al teach patients with multiple myeloma tumor harboring the somatic V600E BRAF mutation that are refractory/resistant to other multiple myeloma therapeutic options exhibit therapeutic benefit from treatment with vermurafenib. 
	In regard to the arguments that one would not apply the teachings of Maximillian in the context of multiple myeloma, that there is nothing in Maximillian which would provide guidance to the skilled person that the methods disclosed therein can be reliably extrapolated to other cancers, including cancers with different pathology and progression, that a skilled 
	In regards to the argument that cited references do not teach or suggest it is possible to utilize ctDNA from a multiple myeloma patient in order to (a) identifying changes in mutational status, including identifying increased proportions of different mutations, and (b) thereby monitoring disease progression and (c) determine a treatment plan accordingly, the claims do not recite “Identifying increased proportions of different mutations”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regards to the indication there is unexpected benefit of using plasma ctDNA because some mutations, including mutations of TP53, are exclusively found in plasma ctDNA, the claims are not limited to detecting mutations that are exclusively found in plasma ctDNA. Objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02(d).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642